UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6902


JAMES S. STRICKLAND,

                  Petitioner - Appellant,

             v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:07-cv-04103-GRA)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James S. Strickland, Appellant Pro Se.  Melody Jane Brown,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                James       S.    Strickland       seeks      to      appeal       the     district

court’s       order     accepting         the    recommendation          of    the       magistrate

judge        and    denying       relief     on    his     28    U.S.C.        §    2254       (2006)

petition.          The order is not appealable unless a circuit justice

or   judge         issues    a    certificate         of   appealability.                28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue        absent     “a       substantial       showing         of    the       denial       of    a

constitutional          right.”            28    U.S.C.      § 2253(c)(2)           (2006).            A

prisoner           satisfies        this        standard        by      demonstrating              that

reasonable          jurists       would     find      that      any     assessment            of     the

constitutional          claims       by    the    district       court     is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Strickland

has not made the requisite showing.                             Accordingly, we deny a

certificate of appealability and dismiss the appeal. *                                        We also

deny        Strickland's         pending    motions,       including       his       motions         for


        *
        To the extent Strickland seeks to raise issues not
previously asserted in the district court, we decline to
consider such issues. Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).



                                                  2
appointment    of     counsel,   for     a     preliminary    hearing,       and   for

general   relief.       We    dispense    with    oral     argument    because     the

facts   and   legal    contentions       are    adequately    presented       in   the

materials     before    the   court    and      argument    would     not    aid   the

decisional process.

                                                                            DISMISSED




                                          3